Citation Nr: 1200990	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-39 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for bilateral hearing loss in excess of 0 percent prior to June 2, 2010.

2.  Entitlement to an initial disability rating for bilateral hearing loss in excess of 20 percent from June 2, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1963 to December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective January 20, 2006.  The Veteran appealed the rating assigned.

In a May 2011 rating decision, the RO granted an increased rating of 20 percent for bilateral hearing loss, effective June 2, 2010.  As the Veteran has not received a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran indicated in May 2011 that he wished to withdraw his appeal.  Before any further action was taken, the Veteran's representative filed an informal hearing presentation in December 2011 indicating that the Veteran did want to continue his appeal.  The Board retains jurisdiction to review the appeal.

The issues have been characterized as indicated on the title page to reflect the staged ratings on appeal.


FINDINGS OF FACT

1.  Prior to June 2, 2010, right ear hearing loss was manifested by no worse than Level IV impairment, and left ear hearing loss was manifested by no worse than Level II impairment.

2.  From June 2, 2010, right ear hearing loss has been manifested by no worse than Level V impairment, and left ear hearing loss has been manifested by no worse than Level V impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for bilateral hearing loss in excess of 0 percent prior to June 2, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating for bilateral hearing loss in excess of 20 percent from June 2, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the ratings assigned for bilateral hearing loss is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records and VA treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the current bilateral hearing loss disability.  Neither the Veteran nor his representative have alleged that the Veteran's bilateral hearing loss disability has worsened since his last examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Hearing loss is evaluated under Diagnostic Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.




An August 2006 fee-basis VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
55
60
65
54
80
LEFT
25
35
55
60
44
86

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level II in the other, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The August 2006 examiner noted that the Veteran's bilateral hearing loss caused functional impairment consisting of difficulty hearing normal conversational speech.

In an undated statement, the Veteran's wife stated that the Veteran's hearing loss disability affects their marriage because he cannot hear her or understand what she says, and this leads to arguments between them.

In his December 2006 notice of disagreement, the Veteran described the functional effects of his bilateral hearing loss disability.  He stated that his marriage suffers when he and his wife start arguing after he cannot hear what she says during conversations.  He stated that he is embarrassed while working as a barber when he has to ask his customers to repeat themselves and when he cannot hear the appointment phone ringing while he is using the blow dryer on customers.

An April 2007 VA treatment record reflects that hearing aids were ordered for the Veteran.  A May 2007 VA treatment record documents the hearing aid fitting.

In a July 2007 statement, the Veteran stated that his hearing aids help him at home, but he reported that it is impossible for him to wear them at work because they amplify the noise of his barber equipment and the surrounding noise so that he cannot concentrate on his work.

The Veteran's representative has requested that the Veteran receive an increased rating effective on the date of the Veteran's July 2007 statement which indicated alleged worsening of his hearing loss.  As no objective testing was performed to confirm any such increase until June 2, 2010, the Veteran is not entitled to an increased rating prior to June 2, 2010.

While both the Veteran and his representative have indicated their belief that the Veteran's bilateral hearing loss disability was rated as 10 percent disabling throughout the period prior to June 2, 2010, such is not the case.  The Veteran's bilateral hearing loss disability was rated as noncompensable prior to June 2, 2010.

For the period prior to June 2, 2010, there is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 0 percent.  38 C.F.R. § 4.85, 4.86.

A June 2, 2010 VA audiological examination yielded the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
40
60
60
65
56
68
LEFT
35
55
60
60
53
74

Neither ear presented an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level V in both ears, a 20 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The June 2010 examiner noted that the functional effects of the Veteran's bilateral hearing loss upon daily activities include difficulty comprehending speech in crowded areas and his work environment.  The Veteran reported that he is unable to wear his hearing aids because of his inability to tolerate noise levels of clippers and vacuums while working, and that this makes it difficult to converse with customers and coworkers.  The Veteran reported difficulty hearing the phone ring while working.

For the period from June 2, 2010, there is no evidence demonstrating that the Veteran's bilateral hearing loss meets the criteria for an evaluation in excess of 20 percent.  38 C.F.R. § 4.85, 4.86.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of hearing impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claims for disability ratings for bilateral hearing loss in excess of 0 percent prior to June 2, 2010 and in excess of 20 percent from June 2, 2010.  There is no doubt to be resolved and increased ratings are not warranted.


ORDER

A disability rating for bilateral hearing loss in excess of 0 percent prior to June 2, 2010 is denied.

A disability rating for bilateral hearing loss in excess of 20 percent from June 2, 2010 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


